DETAILED ACTION
Claims 1-14 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Application No. 202010635524.3, filed on 7/3/2020. 
Claim Objections
The claims are objected to because of the following informalities: 
In claim 1, it appears that the phrase ‘outputting a predict health information’ should read ‘outputting a predicted health information’.
In claim 8, it appears that the phrase ‘output a predict health information’ should read ‘output a predicted health information’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The data collection unit, mapping unit etc. recited in claim 8 are interpreted under 35 U.S.C. 112(f) as comprising the hardware elements indicated in the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘searching at least one peak or at least one valley’ that is unclear because it appears that the intended meaning is searching for a peak or valley (as interpreted for the purposes of examination) and not to search a peak or valley.
Claim 4 recites ‘continuously appears the positive level’ the meaning of which is not clear.
Claim 5 recites ‘continuously appears the negative level’ the meaning of which is not clear.
Claim 8 recites ‘a subdivision unit, configured to search at least one peak or at least one valley’ that is unclear because it appears that the intended meaning is searching for a peak or valley and not to search a peak or valley.
Claim 11 recites ‘continuously appears the positive level’ the meaning of which is not clear.
Claim 12 recites ‘continuously appears the negative level’ the meaning of which is not clear.
The dependent are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim(s) 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data.  Note that some of the steps involved may also be interpreted as abstract mathematical processes, e.g. obtaining a derivative.
Claim 1 recites an automatic detecting method of a manufacturing equipment, i.e. a process, which is a statutory category of invention.  The claim recites: 
aligning the detection curve to the recipe steps, such that the detection curve is divided into a plurality of process segments; 
searching at least one peak or at least one valley in each of the process segments, to obtain a plurality of sub-step segments; 
performing a Fault Detection Classification analysis (FDC), according to the sub-step segments, to obtain an analysis result; and 
outputting a predict health information of the manufacturing equipment based on the analysis result, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving analyzing data (the detection curve) to generate predicted health information 
This judicial exception is not integrated into a practical application because the additional elements, i.e. obtaining a detection curve (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), outputting the predicted health information (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a)) and applying the method to manufacturing equipment (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, obtaining a detection curve (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), outputting the predicted health information (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a)) and applying the method to manufacturing equipment (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea and are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.  Note that manufacturing equipment is considered well-understood, routine, and 
Claim 2 recites obtaining a second derivative (a mathematical process). Thus this claim recites an abstract idea.
Claim 3 obtaining a second derivative (a mathematical process) and searching based on an evaluation of values that may be performed by a human. Thus this claim recites an abstract idea.
Claim 4 recites making a decision based on data that may be performed by a human. Thus this claim recites an abstract idea.
Claim 5 recites making a decision based on data that may be performed by a human. Thus this claim recites an abstract idea.
Claim 6 merely specifies abstract values for use in the method. Thus this claim recites an abstract idea.
Claim 7 recites merging segments based on their track type (data manipulation based on a decision) that may be performed by a human. Thus this claim recites an abstract idea.
Claim 8 recites an automatic detecting device, i.e. a machine, which is a statutory category of invention.  However, this claim recites a mental process and is rejected, mutatis mutandis, under the same rationale as claim 1.  Note that the judicial exception recited in claim 8 is also not integrated into a practical application because the other additional elements, i.e. that a chip, circuit, etc. are used to perform the abstract idea (merely applying the exception with a generic technology – see MPEP 2106.04(a) (2) III C) do not impose any meaningful limits on practicing 
Claims 9-14 recite similar limitations to claims 2-7, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent No. 20150039117 (hereinafter Park) in view of David U.S. Patent Publication No. 20170109646 (hereinafter David).
Regarding claim 1, Park teaches an automatic detecting method of a manufacturing equipment [0009, Figs. 2-3 —a method and system for segmenting sensor data into optimal segments by detecting a signal variation pattern in a semiconductor processing facility], comprising: 
obtaining a detection curve of the manufacturing equipment executing a 5plurality of recipe steps [0047-0048 — sensor 20 measures a value corresponding to a manufacturing process. For example, if it takes 100 seconds to perform a process with respect to, for example, temperature, data measured through the sensor 20 may be segmented into a plurality of segments (for example, 3 segments; 1 to 50 seconds, 50 to 70 seconds, and 70 to 100 seconds) according to recipe information; 0083, Figs. 6-8 — Figs. 6-8 show signal waveforms (detection curves)]; 
aligning the detection curve to the recipe steps, such that the detection curve is divided into a plurality of process segments [0047-0051 — sensor 20 may be segmented into a plurality of segments (for example, 3 segments; 1 to 50 seconds, 50 to 70 seconds, and 70 to 100 seconds… a first segment may require that a process is performed for 50 seconds at 100 degrees Celsius, a second segment may require that a process is performed for 20 seconds at 30 degrees Celsius… ) according to recipe information… controller 30 segments the sensor data output from the semiconductor manufacturing facility 10 into a plurality of segments…  process parameter 
searching at least one peak or at least one valley in each of the process segments, to obtain a plurality of sub-step segments [0060, Figs. 2-3 — a flowchart showing a method of segmenting sensor data output from a semiconductor manufacturing facility; 0064 — the certain point where the amount of the variation in the sensor data is larger than the predetermined value may be understood as a point where a differential value of the sensor signal is larger than a predetermined value (e.g., abnormal difference, AD). Thus, the sensor data in each segment has similar signal characteristics (See FIG. 5);  0081-0087, Figs. 6-8 — FIG. 5 includes signal waveforms showing a result of performing an abnormal difference (AD) segmentation on sensor data according to an exemplary embodiment of the present inventive concept (Note that both peaks and valleys are used to distinguish the sub-segments.)… As shown in FIGS. 6A-D, Piecewise Linear Segmentation is performed to find consecutive segments (e.g., continuous-value range), from among segments segmented through the AD segmentation, having a signal differential value of non-zero and to perform linear segmentation — multiple processing steps (sub-segments) are shown in the figures]; 

But Park fails to clearly specify outputting a predict health information of the manufacturing equipment based on the analysis result.
However, David teaches outputting a predict health information of the manufacturing equipment based on the analysis result [0051 — machine learning algorithms can be used to predict when a fault or defect will occur in the manufacturing process or on a specific tool at a process step. Identifying a machine fault or failure, and finding the root cause of faults quickly can be essential in semiconductor manufacturing. If faults in the manufacturing process can be better detected and resolved, downtime and scrap can be reduced. This is also referred to as fault 1620 collects in-situ metrology/process data and sends predictions and process control signals based on an embedded model, in real time].
Park and David are analogous art.  They relate to semiconductor process control systems, particularly involving fault detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device and method for semiconductor manufacturing, as taught by Park, by incorporating the above limitations, as taught by David.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid downtime and reduce scrap, as taught by David [0051].
Regarding claim 8, Park teaches an automatic detecting device of a manufacturing equipment [0009-0010, Figs. 2-3 —a method and system for segmenting sensor data into optimal segments by detecting a signal variation pattern in a semiconductor processing facility… an apparatus of segmenting sensor data output from a semiconductor manufacturing facility; 0045, Fig. 1 — an apparatus 1 of segmenting sensor data output from the semiconductor manufacturing facility includes a semiconductor manufacturing facility 10, a sensor 20, and a controller 30…  controller 30 is configured to receive data measured through the sensor 20 and to monitor a process state of the semiconductor manufacturing facility 10 based on a process parameter of each manufacturing process], comprising: 

a mapping unit, configured to align the detection curve to the recipe steps, such that the detection curve is divided into a plurality of process segments [0045, Fig. 1 — an apparatus 1 of segmenting sensor data output from the semiconductor manufacturing facility includes a semiconductor manufacturing facility 10, a sensor 20, and a controller 30…  controller 30 is configured to receive data measured through the sensor 20 and to monitor a process state of the semiconductor manufacturing facility 10 based on a process parameter of each manufacturing process; 0047-0051 — sensor 20 may be segmented into a plurality of segments (for example, 3 segments; 1 to 50 seconds, 50 to 70 seconds, and 70 to 100 seconds… a first segment may require that a process is performed for 50 seconds at 100 degrees Celsius, a second segment may require that a process is performed for 20 seconds at 30 degrees Celsius… ) according to recipe information… controller 30 segments the sensor data output from the semiconductor manufacturing facility 10 into a plurality of segments…  process parameter values may be 
a subdivision unit, configured to search at least one peak or at least one valley in each of the process segments, to obtain a plurality of sub-step 5segments [0045, Fig. 1 — an apparatus 1 of segmenting sensor data output from the semiconductor manufacturing facility includes a semiconductor manufacturing facility 10, a sensor 20, and a controller 30…  controller 30 is configured to receive data measured through the sensor 20 and to monitor a process state of the semiconductor manufacturing facility 10 based on a process parameter of each manufacturing process; 0060, Figs. 2-3 — a flowchart showing a method of segmenting sensor data output from a semiconductor manufacturing facility; 0064 — the certain point where the amount of the variation in the sensor data is larger than the predetermined value may be understood as a point where a differential value of the sensor signal is larger than a predetermined value (e.g., abnormal difference, AD). Thus, the sensor data in each segment has similar signal characteristics (See FIG. 5);  0081-0087, Figs. 6-8 — FIG. 5 includes signal waveforms showing a result of performing an abnormal difference (AD) segmentation on sensor data according to an exemplary embodiment of the present inventive concept (Note that both peaks and valleys are 
an analyzing unit, configured to perform a Fault Detection Classification analysis (FDC), according to the sub-step segments, to obtain an analysis result [0004 — since the sensor data on each semiconductor manufacturing process is collected every single second or more seconds for several hundreds of seconds and is recorded for several hundreds of processes, an amount of sensor data to he collected may be large. A fault detection and classification (FDC) technology based on a statistical technique is used to analyze and monitor the large amount of sensor data; 0045, Fig. 1 — an apparatus 1 of segmenting sensor data output from the semiconductor manufacturing facility includes a semiconductor manufacturing facility 10, a sensor 20, and a controller 30…  controller 30 is configured to receive data measured through the sensor 20 and to monitor a process state of the semiconductor manufacturing facility 10 based on a process parameter of each manufacturing process; 0089 — The apparatus and method of segmenting sensor data of a semiconductor manufacturing facility according to an exemplary embodiment of the present inventive concept may segment the sensor data of the semiconductor manufacturing facility into meaningful segments to automatically summarize the sensor data in units of one second or less. Thus, the sensor data segmented into optimal segments may be used to detect a problem in the facility during processing of a wafer or to find out a correlation of the facility with a defective wafer… the present inventive concept segments a facility tracking signal into meaningful segments to automatically generate statistic information, which may be utilized to 
But Park fails to clearly specify an outputting unit, configured to output a predict health information of 10the manufacturing equipment based on the analysis result.
However, David teaches an outputting unit, configured to output a predict health information of 10the manufacturing equipment based on the analysis result [0051 — machine learning algorithms can be used to predict when a fault or defect will occur in the manufacturing process or on a specific tool at a process step. Identifying a machine fault or failure, and finding the root cause of faults quickly can be essential in semiconductor manufacturing. If faults in the manufacturing process can be better detected and resolved, downtime and scrap can be reduced. This is also referred to as fault detection and classification (FDC); 0161-0165, Figs. 15-16 — techniques disclosed herein can classify or detect faults on process equipment using process equipment data and in-situ metrology, as shown in box 1308… PC 1620 collects in-situ metrology/process data and sends predictions and process control signals based on an embedded model, in real time].
Park and David are analogous art.  They relate to semiconductor process control systems, particularly involving fault detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device and method for semiconductor manufacturing, as taught by Park, by incorporating the above limitations, as taught by David.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid downtime and reduce scrap, as taught by David [0051].
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and David in view of Hanekawa et al. U.S. Patent Publication No. 20190049836 (hereinafter Hanekawa).
Regarding claim 2, the combination of Park and David teaches all the limitations of the base claims as outlined above.  
Further, Park teaches searching the peak or the valley in each of the process segments [0081-0087, Figs. 6-8 — FIG. 5 includes signal waveforms showing a result of performing an abnormal difference (AD) segmentation on sensor data according to an exemplary embodiment of the present inventive concept (Note that both peaks and valleys are used to distinguish the sub-segments)… As shown in FIGS. 6A-D, Piecewise Linear Segmentation is performed to find consecutive segments (e.g., continuous-value range), from among segments segmented through the AD segmentation, having a signal differential value of non-zero and to perform linear segmentation — multiple processing steps (sub-segments) are shown in the figures].
But the combination of Park and David fails to clearly specify that the peak or the valley is searched according to a second derivative value of the detection curve.
However, Hanekawa teaches that a peak or the valley is searched according to a second derivative value of the detection curve [0117-0118 — n X-ray diffraction device (model: ATX-G, manufacturer: Rigaku Corporation) was used to perform XRD measurement… . Data process of B-Spline smoothing (X threshold: 1.50), background removal (a fitting method), Kα2 removal (intensity ratio: 0.497), peak search (second derivative method…)].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known second derivative method of Hanekawa for the generic method of Park and David for the predictable result of a device and method for semiconductor manufacturing that utilizes a known second derivative technique.  
Regarding claim 9, the combination of Park and David teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahoney U.S. Patent Publication No. 20060180570, which discloses methods of collecting and analyzing measurements of in-situ plasma properties in a plasma processing system.
Ho et al. U.S. Patent Publication No. 20140067324, which discloses fault detection and classification (FDC) systems for tool condition monitoring.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119